Citation Nr: 0504795	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-10 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation, in excess of 30 
percent, for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the Department of 
Veterans Affairs Regional Office in Huntington, West Virginia 
(RO).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  PTSD is manifested by flattened affect and disturbances 
of motivation and mood of the type contemplated by a 50 
percent evaluation.  


CONCLUSION OF LAW

The criteria for an increased evaluation, of 50 percent, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) (VCAA), VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA requires that VA notify a 
claimant and any representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative, if any, of which portion, if any, of 
the evidence is to be provided by the veteran, and which 
part, if any, VA will attempt to obtain on his behalf.  The 
veteran must also be informed that he must submit all 
pertinent evidence in his possession that has yet to be 
previously submitted.  38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  

Pelegrini further held that any VCAA notice must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 121.  

In the present case, a substantially complete application 
regarding the issue of entitlement to an increased evaluation 
for PTSD was received in February 2002.  The RO notified the 
veteran of the information and evidence needed to 
substantiate his claim in March 2002, prior to the initial 
decision.  This notice informed the veteran of the provisions 
of the VCAA and the evidence required to substantiate his 
claim for an increased rating.  

The RO also informed the veteran of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would try and obtain on his behalf.  The RO informed him that 
VA would make reasonable efforts to obtain the evidence he 
identified.

Pertinent statutes and regulations provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate his claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines that such an examination is necessary to 
decide the claim.  38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's service and VA medical 
records.  The RO provided the veteran a VA examination.  The 
veteran has been accorded the opportunity to present evidence 
and argument.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  Hence, the Board 
concludes that all relevant data that can be obtained, has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

Factual Background

A review of the evidence of record indicates that the veteran 
served in combat in Vietnam as an infantryman.  He was 
awarded the Combat Infantry Badge (CIB), Air Medal, and the 
Purple Heart.  Service connection for PTSD was granted via a 
rating decision of October 1999.  An evaluation of 30 percent 
as assigned.

Vet Center records, dated in December 2001, show the veteran 
requesting information and wanting to attend group sessions.  
It was noted that he was neat, clean, and well groomed with 
normal and appropriate speech and affect.  Records dated 
January 15, 2002, show the veteran noted to have a flat 
affect.  On January 29, 2002 he was noted to be anxious with 
a depressed mood and flat affect.  On February 11, 2002 he 
reported sleeping only 3-4 hours per night and awakening with 
nightmares of Vietnam.  He also reported high levels of anger 
and irritability.

The report of a VA examination, conducted in March 2002, 
noted the veteran's complaints of difficulty during the 
winter months when he is not busy with work.  He was between 
jobs and was a heavy equipment operator.  He was attending 
Morgantown Vet Center groups.  He was still re-living some of 
his Vietnam experiences and that he had on and off nightmares 
and insomnia.  He slept about 3 to 4 hours per day, and he 
avoided loud noises, especially screaming, which trigger his 
memories.  He desired to be involved with his present 
girlfriend's family and felt that they tried to avoid him 
because of his PTSD.  He desired to be by himself and avoided 
social activities.  He got along well with his family but did 
not keep much in contact with them, although a couple of his 
sisters kept in contact with him.  He was in touch with his 
two children but had no close contact with them.  He reported 
continuing problems socially and personally maintaining 
relationships, and he felt isolated and lonely.

Mental status exam showed the veteran was alert and oriented 
with appropriate behavior.  His speech was clear, coherent 
and productive with good comprehension.  His mood was 
dysthymic but he had a good range of affect.  On a scale of 0 
to 10 he placed himself around 7 or 8, stating that this 
week, he was feeling much better when compared to last week, 
when he was feeling very low.  His thought processes and 
content were intact, except for occasional intrusive 
thoughts.  He denied any hallucinations or suicidal or 
homicidal ideations.  No delusional thinking was noted.  His 
memory was intact for past and present events.  He was able 
to register 3 out of 3 known objects and recalled 2 out of 3 
after 5 minutes.  His concentration was slightly impaired.  
He struggled to do serial 7s, he made one mistake.  While 
spelling "house" backwards, he missed "u".  He answered 
appropriately to similarity questions.  He was able to 
abstract 2 out of 3 proverbs and 1 out of 3 responses was 
concrete.  He answered appropriately to judgment questions.  
Assessment was chronic PTSD with Global Assessment of 
Functioning (GAF) estimated to be 55, moderate difficulty, 
few friends, conflict at the workplace with the employers, 
and difficulty sustaining relationships.

The examiner summarized by noting that the veteran struggles 
with insomnia, nightmares, flashbacks, and temper outbursts, 
and that he struggled with personal relationships.

The report of a VA examination, conducted on December 16, 
2002 for admission to the PTSD Residential Rehabilitation 
Program (PRRP), shows the veteran noted to have PTSD with 
symptoms of depression, anxiety, occasional crying episodes 
and periodic auditory hallucinations.  Examination showed he 
was alert and oriented, with good eye contact, normal speech, 
and focused thought process.  His mood was tense with full 
affect.  He denied suicidal and homicidal ideations, and he 
denied audio/visual hallucinations at this time.  GAF was 
estimated to be 43.  He was admitted to the PRRP and was in-
patient there from December 16, 2002 to March 1, 2003.  

Records from his PRRP stay show the veteran reporting 
decreased, slowed body movements and speech; labile emotional 
state inappropriate to thought content; lack of feelings, 
anger, hostility, fear, anxiety, apprehension, depression, 
sadness and panic attacks.  His facial expression and overall 
physical behavior expressed anxiety, fear, apprehension, 
depression, sadness, anger, hostility and irritability.  He 
experienced illusions described as visions out of the corner 
of his eyes and smells that trigger him.  He thought about 
combat daily, kept weapons around the house, and had 12 or 
more motion lights on his house, as well as a Great Dane dog.  
He was phobic about crowds and dark places, and he was always 
on guard, especially in the middle of the night.  Regarding 
suicidal ideation, he reported that he is "just tired of 
fighting", and with regard to homicidal ideation he noted 
that he was capable but does not want to, and that he has 
experienced road rage.  Mental status summary noted severe 
and progressive PTSD.

During a March 2003 VA psychiatric examination, the veteran 
reported frequent awakenings which he described as panic 
attacks, with about four hours of sleep per night.  He had 
nightmares and flashbacks, each occurring about 3 to 4 times 
per week.  He complained of recurrent intrusive 
recollections.  He had a good appetite but complained of low 
energy.  He described his mood as depressed and sad with 
tearfulness, feeling hopeless, with fleeting suicidal 
ideations without real intent or plans.  He reported hearing 
a screaming voice, or the noise of people hollering his name 
but he sees no one.  He denied visual hallucinations, but 
reported a feeling of being watched, followed, or that people 
are out to get him.  He stated that he had not worked since 
1991.

Mental status examination showed he was alert, oriented, and 
the examiner noted that "his wife was with him in the 
room", although other records indicate he is not married, 
but has lived with a woman for about 9 years.  He was 
casually dressed, kept good eye contact, and was friendly 
through the session.  His affect was restricted with sad and 
anxious mood and he reported feeling depressed at times with 
feeling helpless and hopeless but he denied any current 
active suicidal or homicidal ideations.  His speech was 
fluent, relevant, with normal rate.  His thought process was 
linear and goal oriented in thought content.  He reported 
hearing voices and also reported paranoid ideation of 
persecution.  He denied visual hallucinations.  Cognition was 
fair and insight and judgment were fair as well.  Diagnosis 
was PTSD, chronic, with depressed mood.  GAF was estimated to 
be 35-45.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10 (2004).

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

A mental disorder is rated 30 percent disabling when it 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A rating of 50 percent is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) 
(2004).

The veteran's mental disorder affects his abilities to 
function both in his occupation and socially, with such 
deficiencies as anxiety, flashbacks, nightmares, 
hypervigilance, social isolation, irritability, sleep 
disruption, mood swings, and impaired anger management.  He 
has been noted to have flattened affect and disturbances of 
motivation and mood of the type contemplated by a 50 percent 
evaluation.  Therefore, the Board finds that he is entitled 
to an increased evaluation of 50 percent.

As for the potential for a yet higher rating, the medical 
evidence shows that the veteran was assigned on VA 
examination a GAF score of 35-45.  The totality of the 
evidence reflects symptoms warranting no more than a 50 
percent rating under the applicable criteria.  The evidence 
does not demonstrate that the service-connected PTSD is by 
itself productive of occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships.  Although the veteran has 
reported fleeting instances of suicidal ideation, he has 
noted that these are without plan or intent.  The Board also 
notes that although he has had difficulties with personal 
relationships, he is currently involved in a stable long term 
relationship with a woman he has lived with for nine years, 
as evidenced by her statement of April 14, 2003.  The 
evidence also indicates that the veteran maintains contact 
with his immediate and extended family and attends family 
gatherings.

While the veteran may suffer from some level of social 
impairment, in that he has been withdrawn and isolative, with 
minimal socialization, the evidence does not show that he 
necessarily is prevented from establishing and maintaining 
such relationships.  

On the other hand, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 50 
percent.  Specifically, there is no evidence of obsessional 
rituals that interfere with routine activities, thought 
disorder, impaired cognition, hallucinations or delusions, 
near-continuous panic or depression, spatial disorientation, 
or neglect of personal appearance and hygiene.  Although he 
has reported suicidal ideation at times, the record contains 
no indications of plan or intent, and his overall 
symptomatology does not resemble that which would warrant an 
evaluation greater than 50 percent under the pertinent 
diagnostic code.  38 C.F.R. § 4.7. See 38 C.F.R. § 4.126(b).


ORDER

Entitlement to an increased evaluation, of 50 percent, for 
PTSD is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


